                 Case 3:20-cv-05556-BJR Document 37 Filed 11/04/20 Page 1 of 2




 1                                                                    Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9   JAE Y. HONG, PLLC, and PUYALLUP ORAL
     AND MAXILLOFACIAL SURGERY, LLC,
10                                                        No. 3:20-cv-05556-BJR
     individually and on behalf of all others similarly
11   situated,

12                                        Plaintiff,      NOTICE OF FILING OF PLAINTIFFS’
                                                          STATEMENT IN RESPONSE TO FIRST
13          v.                                            SCHEDULING ORDER

14   TRANSPORTATION INSURANCE
     COMPANY,
15

16                                      Defendant.

17
            On November 4, 2020, Plaintiff Marler filed “Plaintiffs’ Statement in Response to First
18
     Scheduling Order” in Wade K. Marler, DDS v. Aspen American Insurance Company, Case No.
19

20   2:20-cv-00616-BJR. Plaintiffs Marler filed the Statement in connection with the Court’s

21   upcoming November 9, 2020 Case Management Conference, and in response to the Court’s First

22   Scheduling Order entered in the above-referenced case on September 29, 2020. A copy of the
23   Statement is attached hereto.
24
            Plaintiff Jae Y. Hong, PLLC, and Puyallup Oral and Maxillofacial Surgery, LLC join in
25
     the Plaintiffs’ Statement in Response to First Scheduling Order, submitted herewith.
26

     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                     K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
     RESPONSE TO FIRST SCHEDULING ORDER                                      Seattle, W A 98101-3052
     (3:20-cv-05556-BJR) - 1                                               TELEPHONE: (206) 623-1900
                                                                            FACSIM ILE: (206 ) 623-3384
             Case 3:20-cv-05556-BJR Document 37 Filed 11/04/20 Page 2 of 2




 1          DATED this 4th day of November, 2020.
 2    StandardSig                            KELLER ROHRBACK L.L.P.
 3

 4                                           By: s/ Amy Williams-Derry
                                             By: s/ Lynn L. Sarko
 5
                                             By: s/ Gretchen Freeman Cappio
 6                                           By: s/ Ian S. Birk
                                             By: s/ Irene M. Hecht
 7                                           By: s/Maureen Falecki
                                             By: /sNathan Nanfelt
 8                                              Amy Williams-Derry, WSBA #28711
                                                Lynn Lincoln Sarko, WSBA #16569
 9
                                                Gretchen Freeman Cappio, WSBA #29576
10                                              Ian S. Birk, WSBA #31431
                                                Irene M. Hecht, WSBA #11063
11                                              Maureen M. Falecki, WSBA #18569
                                                Nathan L. Nanfelt, WSBA 45273
12                                              1201 Third Avenue, Suite 3200
13                                              Seattle, WA 98101
                                                Telephone: (206) 623-1900
14                                              Fax: (206) 623-3384
                                                Email: awilliams-derry@kellerrohrback.com
15                                              Email: lsarko@kellerrohrback.com
                                                Email: gcappio@kellerrohrback.com
16                                              Email: ibirk@kellerrohrback.com
17                                              Email: ihecht@kellerrohrback.com
                                                Email: mfalecki@kellerrohrback.com
18                                              Email: nnanfelt@kellerrohrback.com

19                                           By: s/ Alison Chase
                                                 Alison Chase, pro hac vice forthcoming
20                                               801 Garden Street, Suite 301
                                                 Santa Barbara, CA 93101
21                                               Telephone: (805) 456-1496
                                                 Fax: (805) 456-1497
22                                               Email: achase@kellerrohrback.com
23                                                  Attorneys for Plaintiff and the Proposed
                                                    Classes
24

25

26

     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                  K E L L E R R O H R B AC K    L.L.P.
                                                                       1201 Third A venue, Suite 3200
     RESPONSE TO FIRST SCHEDULING ORDER                                   Seattle, W A 98101-3052
     (3:20-cv-05556-BJR) - 2                                            TELEPHONE: (206) 623-1900
                                                                         FACSIM ILE: (206 ) 623-3384
